DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10-12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue publication number 2017/0023778.
	With respect to claim 1, Inoue discloses the limitations therein including the following: an objective lens for an endoscope (figs 1, 2, corresponding examples 1-2, fig 11, paragraphs 0047, 0086); consisting of a first lens group that consists of a negative lens (figs 1, 2, corresponding examples 1, 2, lens “L1a” as the “first lens group”); a second lens group that consists of a negative lens (figs 1, 2, corresponding examples 1, 
	With respect to claim 3, Inoue further discloses the satisfaction of the claimed mathematical condition (example 1 = -8.1). 
	With respect to claim 4, Inoue further discloses the satisfaction of the claimed mathematical condition (example 1 = -1.7).
With respect to claim 5, Inoue further discloses the satisfaction of the claimed mathematical condition (example 2 = +0.34).
With respect to claim 8, Inoue further discloses the satisfaction of the claimed mathematical condition (example 1 = 112).

With respect to claim 11, Inoue further discloses the satisfaction of the claimed mathematical condition (example 1 = -1.7).
With respect to claim 12, Inoue further discloses the satisfaction of the claimed mathematical condition (example 2 = +0.34).
With respect to claim 15, Inoue further discloses an endoscope comprising the objective lens as claimed in claim 1 (paragraphs 0047, 0086, figs 1, 2, 11, examples 1 and 2, and see the rejection of claim 1 above). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue publication number 2017/0023778. 
Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing to provide in the objective lens of Inoue, example 2, the objective lens further satisfying the mathematical condition of claims 2 and 9, since the ranges of claims 2 and 9 closely approximate the suggested value taught by Inoue for the purpose of providing a lens of improved imaging. 
With respect to claim 6, Inoue discloses the limitations therein including the following: an objective lens for an endoscope (fig 3, corresponding example 3, fig 11, paragraphs 0047, 0086); consisting of a first lens group that consists of a negative lens (fig 3, corresponding example 3, lens “L1a” as the “first lens group”); a second lens group that consists of a negative lens (fig 3, corresponding example 3, lens “L1b” as the “second lens group”); a third lens group that consists of a cemented lens formed by cementing two lenses (fig 3, corresponding example 3, lenses “L1c-L1d” as the “third lens group”); an aperture stop (fig 3, corresponding example 3, stop “St”); a fourth lens group that consists of a single lens having positive power or a cemented lens formed by cementing two lenses and having positive power as a whole (fig 3, corresponding example 3, lens “L2a” as the “fourth lens group”); a fifth lens group that consists of a 
 With respect to claim 6, Inoue, example 3, discloses the mathematical condition of claim 1 = 98 (example 3) i.e. just outside of the claimed range of “> 100” and discloses the mathematical condition of claim 6 = 1.60 (example 3) i.e. just outside of the claimed range of “< 1.5”. However, it has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since these differences in overlapping ranges are so minimal, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing to provide in the objective lens of Inoue example 3, the objective lens further satisfying the mathematical conditions of claims 1 and 6, since the ranges of claims 1 and 6 closely approximate the suggested values taught by Inoue for the purpose of providing a lens of improved imaging. 
Allowable Subject Matter



Claims 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 7 and 14, none of the prior art either alone or in combination disclose or teach of the claimed objective lens for an endoscope specifically including, as the distinguishing features in combination with the other limitations, the objective lens consisting of the specific structure as claimed, the satisfaction of the mathematical condition of claim 1, and further satisfying the mathematical condition of claim 7. Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of the claimed objective lens for an endoscope specifically including, as the distinguishing features in combination with the other limitations, the objective lens consisting of the specific structure as claimed, the satisfaction of the mathematical condition of claim 1, and further satisfying the mathematical condition of claim 13.
Examiner’s Comments
	Japanese document number Jp-2015-94922, Kubota et al publication number 2011/0310496, Nakazawa patent number 6,038,085, and Kunugise et al publication 
number 2017/0242221 are being cited herein to show optical lens systems having some similar structure to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 3, 2021